—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered November 18, 1999, convicting him of attempted murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*613Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find it was legally sufficient to establish the defendant’s guilt of attempted murder in the second degree beyond a reasonable doubt, based upon an acting in concert theory (see People v Allah, 71 NY2d 830 [1988]; People v Harris, 241 AD2d 556, 557 [1997]). Moreover, upon the exercise of our factual review power, we find that the verdict of guilt on that count was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., Cozier, Mastro and Rivera, JJ., concur.